State of New York
Court of Appeals
                                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 49 SSM 36
 In the Matter of Yvonne Gray,
         Respondent,
      v.
 R. Anthony LaFountain, &c. et
 al.,
         Appellants.




 Submitted by Joshua D. Steele, for appellants.
 Submitted by John G. Powers, for respondent.




 On review of submissions pursuant to section 500.11 of the Rules, determination appealed
 from and order of the Appellate Division brought up for review reversed, with costs, and
 petition dismissed. Substantial evidence supports respondents' determination finding
 petitioner guilty of charges 1 and 2. Moreover, in light of all the circumstances, including
 the unchallenged findings of guilt on charges 3 and 4, the penalty of termination was not
 so disproportionate to the offenses as to be shocking to one's sense of fairness (see Matter
 of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale &
 Mamaroneck, Westchester County, 34 NY2d 222, 233-235 [1974]).
 Chief Judge DiFiore and Judges Rivera, Garcia, Wilson, Singas and Cannataro concur.
 Judge Troutman took no part.

 Decided March 17, 2022